UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7347


ROBERT LINWOOD PRINCE,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cv-00233-RAJ-LRL )


Submitted: April 2, 2020                                          Decided: April 15, 2020


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Linwood Prince, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert L. Prince seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Prince’s 28 U.S.C. § 2254 (2018)

petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its final order on September 12, 2018. Prince delivered

his notice of appeal with the prison mail system on October 25, 2018, after the expiration

of the 30-day appeal period but within the excusable neglect period. See Fed. R. App. P.

4(c); see also Houston v. Lack, 487 U.S. 266, 270 (1988) (stating prison mailbox rule). We

remanded for the district court to determine whether Prince demonstrated excusable neglect

or good cause warranting an extension of the 30-day appeal period. The district court

concluded that he had not, so we dismiss the appeal as untimely. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2